Citation Nr: 0941599	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part,   denied 
the benefits sought on appeal.  

The May 2003 decision also denied a claim of entitlement to 
service connection for tinnitus; however, the Board 
determined in May 2007, that the benefits sought, were in 
fact warranted.  The RO implemented the award of service 
connection in June 2007.  As such, there no longer remains a 
claim in controversy. 

The claims for bilateral hearing loss and migraine headaches 
were also before the Board in May 2007 wherein, the denials 
below where upheld.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 Order, the Court vacated that portion of 
the Board decision that denied entitlement to service 
connection for bilateral hearing  loss and migraine headaches 
and remanded the matter to the Board for further adjudication 
and/or development.  

Pursuant to Court Order, and in accordance with the Joint 
Motion for Remand, the claim for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The claim for bilateral hearing loss is 
addressed in the decision below.


FINDINGS OF FACT


1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Bilateral hearing loss pre-existed the Veteran's period 
of active military service.

3.  The parties agreed in a September 2008 motion granted by 
the Court of Appeals for Veterans Claims in September 2008 
that the evidence does not support a conclusion that the 
Veteran's hearing loss was not aggravated by service, 
particularly in light of the determination by the VA medical 
examiner in April 2003 that the Veteran's hearing loss was 
attributable to noise exposure in the military.

4.  There is no specific finding that increase in hearing 
loss disability during service is due to the natural progress 
of the disease.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
asserts that his current hearing loss is the result of 
acoustic trauma from jet engines sustained in the course of 
performing duties as an aircraft mechanic.  Considering the 
evidence of record, summarized in pertinent part below, and 
in light of the applicable laws and regulations, the 
Veteran's claim must be granted.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  In this 
case, in the report of the Veteran's August 1964 enlistment 
physical examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
30
45
LEFT
0
0
-10
30
40

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when at 
least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. These findings are consistent with 
bilateral hearing loss as defined by VA and based on these 
audiometric findings, the Veteran was diagnosed with mild 
hearing loss in both ears; however, it was not considered 
disabling (NCD) and the Veteran was found qualified for 
enlistment. Thus, the Veteran was not presumed sound. 

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Concerning whether there was an increase in hearing loss 
disability during service, the Board notes that the Veteran's 
service personnel records confirm that he performed duties as 
a crew chief, an aircraft maintenance mechanic, and jet 
aircraft mechanic.  Routine audiograms performed during 
service revealed the continued presence of bilateral hearing 
loss.  These records further confirm that the Veteran was 
routinely exposed to jet engine noise, albeit with the use of 
hearing protection.  The testing that the Veteran underwent 
in service shows the following pure tone thresholds in 
decibels:  




Righ
t




Lef
t


Date
500
1K
2K
3K
4K
500
1K
2K
3K
4K
10/16/6
4
-5
-10
-5
40
50
0
-5
-5
50
55
4/12/66
30
30
25
15
50
15
10
5
5
50
4/26/66
35
35
30
35
55
25
30
35
30
70
6/1/66
40
45
5

60
25
40
10

70
9/7/66
0
-10
-10
40
45
5
5
5
40
45

A December 1964 Pre-Flight Aeromedical Evaluation Summary 
noted that routine diagnostic hearing studies showed a 
bilateral, partial deafness of the sensorineural type, which 
was consistent with the effects of acoustic trauma.  

A June 1966 consultation report shows the Veteran reported 
gradual hearing loss over the past several months.  The 
provider opined that the Veteran had hightone hearing loss 
which was most commonly due to acoustic trauma.   

A September 1966 narrative summary for Air Evacuation 
indicated the Veteran was admitted to the hospital for 
evaluation for hearing loss which was presumed secondary to 
acoustic trauma.  The provider noted the Veteran had been 
treated in July 1966 for high frequency sensory neuro-hearing 
loss.  The provider further noted that the hightone loss was 
most commonly due to acoustic trauma.  

A separate notation dated in September 1966 shows the Veteran 
had normal hearing in all speech frequencies, but had 
bilateral neurosensory hearing loss at 3,000 cycles per 
second and above.  This was considered not have changed since 
the Veteran's admission into service.  The etiology of the 
hearing loss was however, undetermined.

At the time of his discharge physical examination in July 
1968, the Veteran reported hearing loss.  The corresponding 
physical examination noted that while the Veteran had 
neurosensory type hearing loss in the high frequencies, the 
etiology was undetermined and there was no change since the 
Veteran entered service.  On the separation examination in 
July 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
5
LEFT
0
0
0
10
10

Post-service, a January 2003 audiological evaluation 
conducted at First Coast Hearing Clinic, Inc., shows the 
continued presence of mild sloping to severe bilateral 
sensorineural hearing loss.  The Veteran informed the 
provider that he was exposed to noise during service in the 
form of jet engines and excessive weaponry fire on the rifle 
range.   The examiner opined that the sensorineural component 
of the Veteran's hearing loss was more likely than not to 
have been caused by excessive exposure to noise during his 
military career.

Similarly, the April 2003 VA examiner opined, after a review 
of the claims folder, that while the configuration of the 
audiogram conducted that day was consistent with noise 
exposure as well as aging, since the Veteran did not report 
any other occupational or recreational noise exposure, his 
hearing loss was more likely than not due to his military 
noise exposure.  Though the examiner further indicated that 
the Veteran's current hearing loss could be a natural 
progression of the hearing loss manifested in service, the 
examiner noted that the Veteran had mild to moderate high-
frequency hearing loss upon enlistment, but normal hearing 
upon separation examination, which could not be considered 
valid.  (Emphasis added).

To rebut the presumption of aggravation, there was must be 
clear and unmistakable evidence that the pre-existing 
disability underwent no increase in severity during the 
Veteran's active military service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  This is an "onerous" evidentiary 
standard, which requires that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  Although 
the contemporaneous service treatment records contained 
conclusions in September 1966 and at separation from service 
in July 1968 that the Veteran's hearing loss had not changed 
since his entry into service, and this conclusion is 
supported by the audiometric test results obtained during the 
Veteran's military service, the parties agreed in a September 
2008 motion granted by the Court of Appeals for Veterans 
Claims in September 2008 that the evidence does not support a 
conclusion that the Veteran's hearing loss was not aggravated 
by service, particularly in light of the determination by the 
VA medical examiner in April 2003 that the Veteran's hearing 
loss was attributable to noise exposure in the military.  
Consequently, the Board is constrained to conclude that the 
presumption of aggravation, 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a), does attach in this instance.

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

No one disputes that the Veteran was routinely exposed to 
noise during his military service and the post-service 
medical opinions, in varying degrees, relate the current 
hearing loss to the Veteran's in-service noise exposure.  The 
January 2003 audiological examiner opined that the 
sensorineural component of the Veteran's hearing loss was 
more likely than not to have been caused by excessive 
exposure to noise during the Veteran's military career, which 
is not different from the in-service notations that hightone 
hearing loss was most commonly associated with acoustic 
trauma.  Though the April 2003 VA examiner indicated that the 
Veteran's current hearing loss could also be a natural 
progression of the hearing loss manifested in service, this 
portion of the opinion is equivocal, and thus, not probative 
of the matter on appeal.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  It certainly does not meet the clear and 
unmistakable burden.  Notably, the record does not contain a 
specific finding that the increase in disability is due to 
the natural progress of the disease.

In sum, the Board does not find that the cumulative evidence 
presented, i.e. the disability during and subsequent to 
service, gives rise to the level of undebatable evidence of 
no-aggravation.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard).  As such, the Board shall afford the Veteran all 
reasonable doubt and award service connection for bilateral 
hearing loss.  38 C.F.R. § 3.159.

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of the benefit sought on appeal 
(bilateral hearing loss) by the Veteran.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Veteran has also filed a claim of entitlement to service 
connection for migraine headaches.  As noted in the 
Introduction, the matter was previously before the Board in 
May 2007 wherein, the denial below was upheld.  The Veteran 
appealed the decision to the Court.  In pertinent part, the 
Court vacated that portion of the Board decision that denied 
entitlement to service connection for migraine headaches and 
remanded the matter to the Board for further development.  
See Court Order dated in September 2008.  

In accordance with the Joint Motion for Remand, the Court 
ordered that the claim be remanded to the RO in order to 
obtain a medical nexus opinion prior to rendering a decision 
on the merits of the Veteran's claim.  Specifically, the 
Court ordered that the VA examiner be asked to render an 
opinion as to whether any currently diagnosed migraine 
headaches were at least as likely as not related to the 
complaints of headaches in service. 

Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (d).  

Therefore, the Veteran should be afforded a VA examination to 
determine the nature and etiology of the claimed disorder.  
The examiner is directed to answer the specific questions set 
forth in the numbered paragraphs below.  

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
determine the current diagnosis and 
etiology of any migraine headaches which 
may be present.  The examiner must review 
the entire claims file in conjunction 
with the examination, to include the 
service medical records dated in April 
1967 and May 1967, containing diagnoses 
of tension headaches and reports of 
migraine type headaches.  All studies or 
tests deemed necessary should be 
conducted.  The examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently diagnosed migraine 
headaches are related to the Veteran's 
period of active military service on any 
basis.  The examiner also should provide 
complete rationale for all conclusions 
reached.

3.  The Veteran should be notified that 
his cooperation in VA's efforts to 
develop his claim, including reporting 
for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is 
also advised that failure to report for 
any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


